REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on April 11th, 2022 with respect to the 112 rejections of the claims have been fully considered and are persuasive. Accordingly, the 112 rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on April 11th, 2022, with respect to the prior art rejections of the claims have been fully considered and are persuasive, accordingly the prior art rejections have been withdrawn. 

Regarding claims 1 and 13, the closest prior art is Wen et al. (US 2012/0216863 A1).
Regarding claim 1, Wen teaches an improved tunable optical electrowetting device comprising:
	a tunable optical electrowetting element having a liquid-liquid interface shape controlled by an applied voltage;
	circuitry for applying a voltage to the electrowetting element, the circuitry configured to apply a shaped voltage signal by combining a first fast-rising voltage signal and a second, distinct, fast-rising voltage signal;
	wherein each fast-rising signal rises fast enough that it would cause an under-damped response in the electrowetting element on its own.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including wherein the second signal is selected to reduce the ringing caused by the first signal by more than three times.

Regarding claim 13, Wen teaches a method of tuning an optical electrowetting device comprising the steps of: 
	applying a shaped voltage signal to the optical electrowetting device to tune the device by changing the shape of a liquid-liquid interface in the device; 
	generating the shaped voltage signal by combining a first fast-rising voltage signal and a second, distinct, fast-rising voltage signal; 
	wherein each fast-rising signal rises fast enough that it would cause an under-damped response in the electrowetting element on its own.
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 13 recited together in combination with the totality of particular features/limitations recited therein, including selecting the second signal such that it reduces the ringing cause by the first signal by more than three times.

Regarding claims 2-12 and 14-22, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872